Name: Commission Regulation (EC) No 2300/97 of 20 November 1997 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: production;  financing and investment;  animal product;  marketing;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|31997R2300Commission Regulation (EC) No 2300/97 of 20 November 1997 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 319 , 21/11/1997 P. 0004 - 0007COMMISSION REGULATION (EC) No 2300/97 of 20 November 1997 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey (1), and in particular Article 5 thereof,Whereas Regulation (EC) No 1221/97 lays down measures for the purpose of improving the conditions under which honey is produced and marketed in the Community; whereas Article 1 of that Regulation states that Member States may establish national programmes; whereas it is necessary to specify the basic elements that these programmes are required to contain and the time limit for their transmission to the Commission;Whereas the Community's financial contribution to national programmes should be restricted, by reference to each Member State's share of the total number of hives in the Community;Whereas the Member States are to monitor programmes implemented pursuant to this Regulation; whereas those monitoring measures are to be notified to the Commission;Whereas, although measures included in operational programmes under Objectives 1, 5 (b) and 6 cannot be financed pursuant to this Regulation, a list of such measures should also be notified to the Commission;Whereas common criteria should be laid down to ensure that the studies referred to in Article 2 of Regulation (EC) No 1221/97 are carried out in a consistent fashion;Whereas rules should be adopted for setting the agricultural conversion rates to be applied to the financing of national programmes;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 The national annual programmes referred to in Article 1 of Regulation (EC) No 1221/97 (hereinafter referred to as 'the programmes`) shall:(a) describe the situation in the sector; the description must make it possible to update regularly the structural data in the study referred to in Article 2 of Regulation (EC) No 1221/97;(b) state its aims;(c) give a detailed description of the measures involved, with unit costs where appropriate;(d) state the estimated costs and financing plan at national and regional level;(e) refer to the applicable laws, regulations and administrative provisions;(f) list the representative organizations and bee-keeping cooperatives that collaborated in drawing up the programmes;(g) set up the monitoring and assessment arrangements.Article 2 Member States shall notify their programmes to the Commission before 30 September of each year. For the first year this date shall be 15 December 1997.Article 3 Community part-financing of programmes, as referred to in Article 3 of Regulation (EC) No 1221/97, shall be restricted for each Member State to an amount corresponding to its share of the total number of beehives in the Community, as shown in Annex I to this Regulation.However, if one or more Member States does not notify its programme within the time limits laid down in Article 2, or does not use all of the amount of part-financing referred to in the first paragraph, the shares of the other Member States may be increased in proportion to their share.Article 4 1. Member States shall forward to the Commission, together with their programmes, documents specifying how the programmes are to be monitored. The monitoring checks shall be designed to verify compliance with the terms on which aid is granted under the national programmes. These shall consist of both administrative and on-the-spot checks.2. Member States shall communicate to the Commission the list of measures included in national operational programmes under Objectives 1, 5 (b) and 6, before the date laid down in Article 2.Article 5 The agricultural conversion rate to be applied to the amount referred to in Article 3 shall be the rate in force on 1 September of the year in which the programme is notified.Article 6 The studies referred to in Article 2 of Regulation (EC) No 1221/97 shall cover the points indicated in Annex II to this Regulation.Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 1. 7. 1997, p. 1.ANNEX I >TABLE>ANNEX II >START OF GRAPHIC>STUDY ON THE STRUCTURE OF THE HONEY SECTOR1. Hives and bee keepersProfessional beekeeper's hives:Total hives:Professional beekeepers (a):Total beekeepers:2. Marketing structuresProduction (b):Direct sales to consumersDirect sales to retailersSales for market preparation/to dealersSales to industryImports:Sales to dealers/for market preparation/to industryExports:3. Prices4. Production and market preparation costsFixed costs:Variable costs:- Detailed breakdown if available covering:- varroasis control costs- winter feeding- packaging (containers)- transhumance5. Honey qualityCertificates of specific character:Council Regulation (EEC) No 2082/92 (1)Designation of origin:Council Regulation (EEC) No 2081/92 (2)Geographical indication:Regulation (EEC) No 2081/92Notes:(a) A professional beekeeper is one running more than 150 hives.(b) Where possible please indicate type of honey and size of holding.(1) OJ L 208, 24. 7. 1992, p. 9.(2) OJ L 208, 24. 7. 1992, p. 1.>END OF GRAPHIC>